Citation Nr: 1701694	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  12-27 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1967 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia, which denied the claim of service connection for IHD. 

In November 2014, the Board remanded the issue on appeal to the agency of original jurisdiction (AOJ) for additional development.  An April 2016 Supplemental Statement of the Case continued denial of service connection for the claim.

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he set foot in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides.

2.  The Veteran is currently diagnosed with coronary artery disease (CAD), which is recognized as a type of IHD.


CONCLUSION OF LAW

The criteria for service connection for IHD due to herbicide exposure are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As the Board's decision herein to grant service connection for IHD constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the VCAA in regards to this claim.

Service Connection for Ischemic Heart Disease

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

For the purposes of establishing service connection for a disability resulting from exposure to herbicide agents, a veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during that service, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. 
§ 1116(f) (West 2014); 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e) (2015).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam within the land borders, including the inland waters, of the country.  See 38 U.S.C.A. § 1116(a)(3);  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  If a veteran was exposed to certain herbicide agents during active service in Vietnam, IHD will be presumed to have been incurred in service if manifest to a compensable degree even if there is no record of such disease during service.  See 38 U.S.C.A. §§  1113, 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of his or her service as shown by service records, the official history of each organization in which the veteran served, treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case if a factual issue to be address by the Board"). 

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a); see Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

In the case at hand, the Veteran contends that his IHD is the result of his military service in Vietnam in 1968.  VA treatment records substantiate that the Veteran has a current diagnosis of CAD, which is recognized as a type of IHD in 38 C.F.R. § 3.309(e).  As such, his appeal turns on whether he had herbicide exposure during his period of service.  The Board finds that the evidence of record supports a grant of the Veteran's claim.

The Veteran has provided various statements contending that he was exposed to Agent Orange in Vietnam during his service.  Specifically, the Veteran asserts that while he was serving on the U.S.S. Caliente, the ship docked in Cam Ranh Bay, Vietnam, on April 4, 1968, and he and other sailors went ashore on the Vietnamese mainland to have a picnic and play softball during change of command activities.  The Veteran also asserts that on or around April 4, 1968, the Caliente traveled in the Mekong Delta, the "brown waters" of Vietnam, to refuel the U.S.S. Davy Crockett.

According to VA's list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents, which is continually updated, the U.S.S. Crockett operated primarily or exclusively on Vietnam's inland waterways.  

The Veteran's personnel file confirms that he served aboard the U.S.S. Caliente from March 1968 to November 1968.  Information from the Service Department shows that the U.S.S. Caliente was in the official waters of Vietnam from March 1, 1968 to March 10, 1968, from March 16, 1968 to April 7, 1968, from April 23, 1968 to May 1, 1968, from May 10, 1968 to May 12, 1968, from May 19, 1968 to June 6, 1968 and July 2, 1968.

With his October 2012 VA Form 9, the Veteran submitted a portion of a 1968 Caliente cruise book which shows that the Caliente entered Cam Rahn Bay in April 1968.  The cruise book also shows that during the Veteran's time on the Caliente, it operated in Vietnam's close coastal waters for extended periods and entered the harbors at Veng Tan and An Thoi.  A buddy statement from a fellow Caliente crew member was also submitted by the Veteran in December 2011.  J. N. wrote, "The only time I remember being in the Delta was during a change of command.  That was when Capt. [P.] took command.  We did re-supply a U.S. Coast Guard base but for the life of me, I can't remember where it was."  

In accordance with the November 2014 remand instructions, the AOJ conducted further development to determine whether the Caliente docked in Cam Ranh Bay or traveled into the Mekong Delta in April 1968.  In a response received in March 2016, the Defense Personnel Records Information Retrieval System (DPRIS) provided documentation showing that the Caliente began a Western Pacific deployment in January 1968.  During February 1968, she was underway for the first run to the Republic of Vietnam to refuel blockade vessels, supply ammunition to gunfire support ships, receive retrograde ammunition, and consolidate fuel with other oilers in the Gulf of Tonkin.  The Caliente conducted eight runs up the coast of Vietnam during the period February to July 1968.  The deck logs confirmed that on April 3, 1968, Captain P. relieved Captain J. in the morning and later that day, the Caliente anchored in Cam Ranh Bay.  However, the DPRIS history and deck logs did not definitively verify that the ship transited the inland waterways of the Republic of Vietnam or that her personnel stepped foot in the Republic of Vietnam.  

Based on the Veteran's lay statements, the buddy statement, service personnel records, the cruise book, and information from the Service Department and DPRIS, the Board resolves reasonable doubt in favor of the Veteran that he set foot on the land mass of the Republic of Vietnam during the Vietnam era.  As the Board finds that the Veteran set foot in the Republic of Vietnam during the requisite period, he is presumed to have been exposed to herbicides.  

Additionally, the medical evidence of record suggests that IHD manifested to a compensable degree after service.  See 38 C.F.R. §§ 3.307(a)(6)(ii), 4.104; Diagnostic Code 7005 (2015).  

In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection for IHD due to in-service herbicide exposure is warranted.  Gilbert, supra. 


ORDER

Service connection for ischemic heart disease due to herbicide exposure is granted.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


